Citation Nr: 1232141	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 30, 2008, and since May 1, 2008.

2. Entitlement to service connection for a throat disorder, claimed as a thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in August 2008 and November 2005.

In August 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the previous remand, issued by the Board in October 2010, the Board acknowledged the Veteran's August 2010 testimony that from 2007 to 2010 he received treatment for various medical conditions at Baptist East Hospital, in Montgomery, Alabama.  Therefore, the Board instructed the AMC to obtain records from the Baptist East Hospital.  Specifically, the Board instructed that "[i]f any requested records are not available, or the search for any such records yield negative results, that fact must clearly be documented in the claims file."  However, it does not appear these records have been requested and there is no indication whether any search yielded negative results. 

As previously stated, because the VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in adjudicating the claims, these records are relevant and should obtained.  38 C.F.R. § 3.159 (c)(1) (2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, as these records may show treatment/diagnosis associated with his claims, they should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC, with any necessary assistance from the Veteran, shall obtain his treatment/hospitalization records from Baptist East Hospital in Montgomery, Alabama, for the period from 2007 to 2010.  If any such requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2.  The AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If the action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  The claims should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


